Citation Nr: 0517352	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01 00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In January 2003, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

During his hearing, the veteran essentially petitioned to 
reopen his claim for service connection for an acquired 
psychiatric disorder, as secondary to his already service-
connected skin condition.  But as this additional claim has 
not been adjudicated by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate action.

As for the claim for PTSD, the Board remanded it the RO in 
November 2003 for further development and consideration.

In February 2005, the veteran submitted additional evidence 
(service personnel/administrative records already considered 
by the RO), and his representative waived his right to have 
it initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2004).




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran served in Vietnam, but there is no objective 
evidence that he participated in combat while stationed 
there.

3.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Vietnam, 
to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
October 1998.  Prior to that denial, the RO sent the veteran 
letters requesting specific information to verify any 
stressor he believed caused PTSD.  However, he did not 
respond to the letters.  After the October 1998 denial, the 
RO again requested more specific information regarding his 
putative stressors.  And more recently in April 2004, while 
the case was on remand, the RO sent him an additional letter 
regarding the evidence that needed to be submitted for him to 
prevail on his claim for PTSD, what evidence he should 
submit, and what evidence the RO would obtain for him.  The 
RO subsequently readjudicated the claim on the merits.  The 
RO also sent him the regulation pertaining to the VCAA in its 
January 2005 supplemental statement of the case (SSOC).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claim on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in April 2004, on remand, any defect with respect to 
the timing of it was mere harmless error.  See, too, Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his PTSD 
claim - including specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical and personnel records and his VA medical 
records.  He provided statements and testimony regarding the 
stressors he purportedly experienced in service, and the RO 
attempted to verify his allegations to the extent possible.

In addition, in a recent January 2005 written statement, the 
veteran indicated there was no further evidence to submit and 
waived the 60-day response period prior to returning the case 
to the Board.  Thus, there is no evidence missing from the 
record that must be part of it for him to prevail on the 
claim, so the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.  And for the reasons indicated, 
the content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.



II.  Background

The veteran served on active duty in the Marine Corps from 
October 1966 to October 1968.  He served in Vietnam from 
April 1967 to May 1968 and was awarded, among other 
decorations, the National Defense Service Medal, the Vietnam 
Service Medal with two Service Stars, and Vietnam Campaign 
Medal.  Under "Combat History-Expeditions-Awards-Record," 
it was noted that he participated in counterinsurgency 
operations against communist forces (Viet Cong) at Da Nang, 
Republic of Vietnam.  His military occupational specialty 
(MOS) was general warehouseman.  His service medical records 
are negative for any findings, complaints or treatment of a 
psychiatric disorder - including a 
stress-related mental illness.

The veteran requests service connection for PTSD.  The RO 
asked him for details of his claimed stressors in a December 
1990 letter.  However, he did not respond to the letter.  
Again, the RO asked him for details of his claimed stressors 
in an April 1996 letter and, unfortunately, he again did not 
respond to the letter.

A VA mental health clinic progress note dated in April 1998 
is of record.  The veteran complained of nightmares and 
flashbacks of his Vietnam experiences.  He also noted that he 
suffered from intrusive thoughts of the friends that died 
in Vietnam.  His biggest fear was that he would have to 
return to Vietnam.  The diagnosis was severe, chronic PTSD.  
Subsequent mental health clinic progress notes reveal 
treatment for PTSD.

The RO again asked the veteran for details of his claimed 
stressors in an August 1998 letter.  But he again did not 
respond to the letter.



A VA mental disorders examination was conducted in April 
2000.  The veteran stated that the most traumatic event he 
experienced in Vietnam was unloading body bags.  The 
diagnosis was chronic PTSD and dysthymia.  The examiner 
stated that the traumatic events related by the veteran and 
his reliving the trauma through dreams and memories fulfill 
the DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION) criteria for 
a diagnosis of PTSD.

Another VA mental disorders examination was conducted in 
February 2001.  The veteran reported "flashes" of body bags 
that were either hallucinations or flashbacks.  He also 
reported dreams about his Vietnam experiences.  The diagnoses 
were PTSD and dysthymic disorder.  The examiner stated the 
veteran's PTSD frequency and severity are the contributing 
factors to his inability to maintain employment.  The 
examiner also stated that most of the veteran's complaints 
are related to his physical problems.  

At his videoconference hearing in January 2003, the veteran 
testified that he was stationed at Da Nang for his entire 
tour in Vietnam, and that the base was under constant mortar 
and rocket attacks.  He said that, during one attack, an 
explosion knocked him from off a pallet and rendered him 
temporarily unconscious.  He regained consciousness and 
returned to his normal duties.  Another time, the enemy 
overran the base and he had to handle the remains of dead 
soldiers after the attack.  

The RO asked the veteran, yet again, for more specific 
details of his claimed stressors in an April 2004 letter.  He 
again did not respond to the letter, however.



III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998) and Suozzi v. Brown, 10 Vet. App. 
307 (1997).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). 

The Board initially points out that the service awards given 
to the veteran are not among those listed in VA's 
Adjudication Procedure Manual (Manual) as conclusive evidence 
of participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  See also VAOGCPREC 12-99 
(Oct. 18, 1999).  The record of participation in a counter-
insurgency operation does not necessarily denote combat 
experience, because such participation may encompass both 
combat and non-combat activities.  See VAOPGCPREC 12-99.  His 
MOS suggests that he did not participate in combat with the 
enemy during his service in Vietnam, and there is nothing in 
his service personnel records that contradicts this 
conclusion.  Therefore, his lay testimony, alone, is 
insufficient to establish the occurrence of the alleged 
stressors in this case.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§§ 3.102, 3.304(d); Hayes, Doran, Zarycki, Cohen, supra.  

A determination whether a veteran engaged in combat with the 
enemy cannot be made simply by reference to the presence or 
absence of certain combat awards or to the MOS.  See Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
determination must be made on the record as a whole.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board is 
mindful of these principles and, yet, has found nothing in 
the record that shows the veteran engaged in combat with the 
enemy during his service in Vietnam.  He and his 
representative have requested that an attempt should be made 
to verify his putative stressors.  But he was sent no less 
than four letters over a 14-year period and asked to provide 
specific information (e.g., names, dates and locations) 
regarding these incidents and did not provide any such 
information to enable the RO to corroborate them.  See 
Pentecost, supra.  Bare in mind that the Court has held that 
asking him to provide this level of detail and information 
does not present an impossible or onerous task.  See Wood, 
1 Vet. App. at 193.  So as there is no such evidence in the 
record that he participated in combat or otherwise 
independent verification that he experienced a stressor in 
service, as alleged, to support the diagnoses of PTSD that 
have been made, his claim must be denied.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


